CACHE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS July 2, January 1, July 3, ASSETS Current assets: Cash and equivalents $ 8,706,000 $ 4,609,000 Marketable securities Certificate of deposits - restricted Receivables, net Income tax receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill - - Intangible assets, net Other assets Total assets $ 103,027,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 6,465,000 $ 8,273,000 $ 7,547,000 Note payable Accrued compensation Accrued liabilities Total current liabilities Note payable - Other liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ 82,926,000 $ 85,990,000 $ 103,027,000 CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 26 Weeks Ended 26 Weeks Ended July 2, July 3, 2011 Net sales Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating income (loss) Other income (expense): Interest expense ) ) Interest income Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ 2,027,000 ) Basic income (loss) per share $ 0.16 ) Diluted income (loss) per share $ 0.16 ) Basic weighted average shares outstanding Diluted weighted average shares outstanding CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 13 Weeks Ended July 2, July 3, Net sales $ 60,266,000 $ 56,575,000 Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating income Other income (expense): Interest expense ) ) Interest income Income before income taxes Income tax provision Net income $ 2,799,000 $ 897,000 Basic income per share $ 0.22 $ 0.07 Diluted income per share Basic weighted average shares outstanding Diluted weighted average shares outstanding
